Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 1 of 41 PageID: 327



                                                                       t:i..ERK
                                                               U.S. DISTRICT COUti
                  UNITED STATES DISTRICT COURT11STRrci~fE1SloJEltSE;\'
                    DISTRICT OF NEW JERSEY     Z619 JUL I I A IO: ti 1




  DAVID BEASLEY
        Plaintiff
       V
  WILLIAM HOWARD
         Defendant            Civil Action No. 1:19-cv-11058
                                   JBS-KMW
                        SUPPLEMENTAL BRIEF IN SUPPORT OF
                        PLAINTIFF'S OPPOSITION MOTION
                        TO VACATE DEFENDANT'S MOTION
                        TO DISMISS COMPLAINT.

  Clerk, U.S. District Court
  Mitchell H. Cohen Building
  U.S.Courthouse 4th and Cooper Sts.
  Camden, NJ 08101
  Honorable Jerome B. Simandle, U.S.D.J.
  Honorable Karen M Williams U.S.M.J.


  PLEASE TAKE NOTICE of supplemental brief with statement of
  facts in support of plaintiffs motion to vacate defendant's motion to
  dismiss complaint. Relying on Statement of Facts, letter brief and
  exhibits



                                       ls/---f)::~-~~
                                       David Beasley Plaintiff Pro-Se

  July 8, 2019
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 2 of 41 PageID: 328



     l
                                 CITED CASES


   Christian Fellowship Church v Adidas AG (81 F.3d 986 ( Fed Cir 2016)

   Dastar Corp. v. Twentieth Century Fox Film Corp. 539 US 23 (2003

   Two Pesos, Inc v Taco Cabana, Inc. 921 F. 987 {E.D. NY 1996)

   Coach Leatherware Co. v. AnnTaylor, Inc .., 933 F. 2d 162, 168 (2d.
   595 F.2d at 1198, 1201.

   Norm Thompson Outfitters, Inc. v. General Motors Corp., 448 F.2d 1293, 1295
   n.2 (9th ... )

   Vision Center 596 F.2d at 115 ..

   Proudfoot Consulting Co. v. Gordon, 576 F.3d 1223, 1230 (11th Cir. 2009.

   Am. Television & Commc'ns Corp. v Am. Commc'ns & Television Inc. 810 F.2d
   1546, 1549 (11th Cir. 1987)

   HGI Assocs., Inc. v. Wetmore Printing Co., 427 F.3d 867,873 ( l llh Cir. 2005).

                                   CITED STATUTES

   Lanham Act 15 USC§1125 Section 43 and section 43(a)




   Fed. Rule Civil Procedure l 2{b)6
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 3 of 41 PageID: 329




 July 8, 2019
                 AFFIDAVIT OF PLAINTIFF




 I am David Beasley and I am the founder and creator of the singing
 group named the Ebonys.

 I created and found this group and name in 1969 in Camden NJ.

 I recorded the two hit songs on the Philadelphia International Records
 Label for Kenneth Gamble and Leon Huff of the Hall of Fame writing
 team of Gamble and Huff.

 Our geographic location is Camden NJ and the Philadelphia PA.

 Venues that have been hiring myself and my group the Ebonys are
 canceling appearances, performance jobs and award ceremonies after
 fifty years of service.


 I am being blocked from receiving hall of fame recognition because
 cease and desist letters have been sent to interrupt my lifetime
 achievements.


                                          /~~!~~                                 -
                                           David BeasfeyPiaintiffR~ e
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 4 of 41 PageID: 330




                      STATEMENT OF FACTS


  Plaintiff David Beasley started a singing group in Camden NJ in 1969
and named his group the Ebonys. The members of the group were
founder and creator David Beasley, Clarence E.Vaughn, James Tuten,
and Jennifer Holmes. Plaintiff registered The Ebonys name with the
municipalities of his county and state government. See (EXHIBIT A)
  Plaintiff David Beasley and the Ebonys recorded their first golden
record for Gamble and Huff on Philadelphia International Records label
(PIR}"lt's Forever" in 1971 on their Album titled "The Ebonys." See
(EXHIBIT B). Gamble and Huff went on and wrote over 3,000 hit
records and many of them were written and produced for the Plaintiff
and his group (The Ebonys) in Sigma Sound Studios.
 Their hit records were recorded in Sigma Sound Studios in Philadelpia
PA. There is currently the filming of a documentary titled Sigma Sound.
This documentary has Gamble and Huff, David Beasley and The Ebonys
along with all of the great artist and singing groups that ever recorded
at Sigma Sound Studios.
 Some of the artists are Michael Jackson, Patti Labelle, Nancy Wilson,
Teddy Pendergrass, Harold Melvin and The Blue Notes, The Stylistics,
The Delfonics, Blue Magic, Jerry Butler, Billy Paul, Sister Sledge. But the
first and foremost to be recognized is David Beasley and The Ebonys.
 David Beasley and the Ebonys have been honored by the city of
Phladelphia, Camden NJ and many other locations and venues. The
Philadelphia Phillies with Gamble and Huff honored David Beasley and
The Ebonys for all that they had done for the Philadelphia community.
See (EXHIBIT C) Honoring David Beasley and Th Ebonys for all of the
great things the plaintiff has done for music and the community.
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 5 of 41 PageID: 331



The defendant William Howard sent cease and desist letters attempting
to derail the city of Philadelphia, Gamble and Huff or the Philadelphia
Phillies from honoring Davis Beasley and The Ebonys.
  Some years back when one of (The Ebonys) member James Tuten
passed. Plaintiff temporarily hired Defendant from Tennessee to
replace the deceased member and to sing in the plaintiff's singing
group The Ebonys. Defendant's attitude and behavior was so
disgruntled that plaintiff no longer wanted him in the group, which was
David Beasley and The Ebonys singing group.
 Disgruntled, angry and belligerant the defendant's egregious behavior
retaliated and he formed his own group and named them the Ebonys
also. Total disregard for the plaintiff who temporarily permitted the
defendant to sing with his Ebonys singing group. Or the fact that (The
Ebonys) singing group already existed.
 The defendant filed and received a USPTO for the Ebonys name. Now
has been sending cease and desist letters to David Beasley and The
Ebonys he once worked for.


 The defendant applied for and stole music royalty payments owed to
David Beasley and The Ebonys. Theft by deception of royalties owed to
the actual Ebonys members David Beasley, Clarence E. Vaughn, Jennifer
Holmes and family of James Tuten ..
Universal Community Center (UCC) in Camden NJ had been honoring
David Beasley and The Ebonys in their hometown every year for 35
years and are now receiving cease and desist letters from the
defendant and an alleged company Swing City Enterprises, Inc.

UCC along with many other venues are ceasing from hiring the plaintiff
and his Ebonys after decades of working with them at these venues.
The Governor of New Jersey was present but unaware of the issue with
the defendant claiming ownership of David Beasley's Ebonys name. See
(EXHIBIT E) Rutgers University of Camden NJ have received cease and
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 6 of 41 PageID: 332



desist letters from the defendant informing them to cease and desist
from having David Beasley and The Ebonys performing a the university.
 The defendant is stealing royalty payments that do not belong to him
and trying to claim the rights to all of David Beasley and The Ebony's
music royalties. Stealing royalty money owed to David Beasley,
Clarence E. Vaughn. Jennifer Holmes and the family of James Tuten .
See (EXHIBIT D)




                         LEGAL ARGUMENT




 PLAINTIFF'S CLAIMS ARE NOT PRECLUDED BY THE DOCTRINE OF RES
JUDICATA OR THE DOCTRINE OF COLLATERAL ESTOPPEL


THIS IS NOT THE SAME CAUSE OF ACTION addressed to the United
States Patent and Trademark Office (USPTO) or that which was decided
by the Trademark Trial and Appeal Board (TTAB). And therefore res
judicata and collateral estoppel is totally moot. Plaintiff also presents a
crystal clear case of claims upon which relief can be granted and must
be granted. Therefore any motion to dismiss by defendant pursuant to
Federal Rule 12(b)(6) must unequivocally be denied.


PLAINTIFF IS SEEKING A MONETARY JUDGEMENT FOR DAMAGES IN
THE AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS.

The plaintiff is ENTITLED to a judgement for monetary damages in the
amount of five hundred thousand dollars for pain, suffering and
damages caused by the defendant and his theft of plaintiff's royalties
from Sound Exchange and other music streaming channels for music
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 7 of 41 PageID: 333



and recordings that were not recorded, published or written by
Defendant. See (EXHIBIT D) This is plausible and it is true.


Defendant stole and have been collecting, Royalties and payments
owed to plaintiff David Beasley and The Ebonys. See (EXHIBIT D) .
Defendant was disgruntled and conspired in bad faith to steal plaintiff's
trademark rights and all the royalty payments owed to the plaintiff in
retaliation for being dismissed from the plaintiff's singing group The
Ebonys . Also with the name confusion it is now causing overlapping
royalty payment fees. Thus causing more monetary damage to the
plaintiff. See (EXHIBIT D)


                        JUDICIAL NOTICE
 A MISTAKE HAS BEEN MADE AND THE DEFENDANT'S EBONYS
TRADEMARK NAME MUST BE ABROGATED
The United States District Court must abrogate the defendant's USPTO
Ebonys singing group trademark name.
There was already a singing group of Ebonys in existence before the
defendant filed and registered a USPTO trademark for the same name ..
A mistake has been made .. , . The only way to rectify this mistake is for
the United States District Court to abrogate defendant's USPTO Ebonys
trademark name.
The Ebonys trademark is the plaintiff's already unregistered trademark
protected under section 43(a) of the Lanham Act. Therefore the
defendant's USPTO trademark must be abrogated. A MISTAKE HAS
BEEN MADE.


Plaintiff's first use in commerce of his singing group the Ebonys was
January 1, 1969 and every year there after.. Plaintiff has Lanham Act
protection under Section 43 and 43(a) of the Lanham Act. There is
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 8 of 41 PageID: 334



already protection of an unregistered Ebonys trademark for the
plaintiff. Here a mistake has been made and defendant's trademark
must be abrogated to correct the mistake.




The Ebony's created and founded by David Beasley in the state of New
Jersey in the year of 1969. Giving priority use to an already established
Ebony's singing group. See (EXHIBIT A}
Section 43{a) prohibits a broader range of practices than does §32,
which applies to registered marks, but it is common ground that §43(a}
protects qualifying unregistered trademarks.
An unregistered trademark can be enforced under state common law,
or if it has been registered in a state, under that state registration
system ...
"[t]he federal system of registration and protection does not preempt
parallel state law protection , either by state common law or state
registration" and "[i]n the vast majority of situations, federl and state
trademark law peacefully coexist" ...
Justice Samuel Alita of the United States Supreme Court (in own his
words, and citing prior Court decisions and trademark law experts};
"The principle underlying trademark protection is that distinctive
marks-words, names, symbols, and the like-can help distinguish a
particular artisan's goods from those of others."
A trademark" designate[s] the goods as the product of a particular
trader" and "Protect[s] his goodwill against the sale of another's
product as his." This helps the consumer to identify what goods and
services they are purchasing.
 In the recording industry and music business all of these consumers
know about David Beasley and The Ebonys who recorded in Sigma
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 9 of 41 PageID: 335



Sound Studios on {PIR). See (EXHIBIT B) And these recordings are being
sold every day., today and yesterday.
Defendant's attempt to derail the plaintiff's legacy and performing
rights, to steal the plaintiff's name and royalties. Must be ceased.
Defendant's registered Ebony's trademark must be abrogated. The
Plaintiff already had unregistered trademark protection and ownership
of his popular singing group The Ebonys name
Therefore the US District Court must "RECTIFY THE MISTAKE" and
abrogate defendant's Ebony's singing group trademark which cannot
take precedent or preempt the protection of the plaintiff's unregistered
trademark ownership of The Ebonys singing group which existed first.
Trademarks that are already protected under section 43 of Trademark
(Lanham Act 15 USC§1125).Unregistered Trademarks 15 USC§1125{a)
creates a civil cause of action for claims of false designation of origin
and false advertising. This provides federal protection for unregistered
marks. Marks not registered with the United States Patent and
Trademark Office (USPTO) but may be protected at the state level by
common law or statutes associated with unfair competition
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 10 of 41 PageID: 336




In Dastar Corp. v. Twentieth Century Fox Film Corp. 539 US 23 (2003)
Dastar's sale of campaigns without proper credit to the Crusade
television series constitute" reverse PASSING OFF" inviolation of §43(a)
of the Lanham Act. Two Pesos, Inc v Taco Cabana, Inc see ..
Unregistered trademark, or trade dress and concludes that such a
mark or dress should receive essentially the same protection as those
that are registered. In Grupke v Linda Lori Sportswear, Inc. 921 F. Supp.
987 (E.D. NY 1996) concludes that there remains an issue of facts to
whether they are effectively identical. To the extent that the plaintiffs
claim 'passing off' the court will deny summary judgement .... plaintiffs
registered copyright, in count II that defendants willfully violated the
Lanham Act by using a reproduction of plaintiffs' copyrighted drawing
and infringing their UNREGISTERED TRADEMARK and their ... protects an
UNREGISTERED TRADEMARK and trade dress against infringement. See
Coach Leatherware Co. v. AnnTaylor, Inc .. , 933 F.2d 162, 168 (2d.
Deceptive use ... to designate falsely the origin of goods (passing off).
595 F.2d at 1198, 1201. New West also ... alleging infringement of an
unregistered trademark. See Norm Thompson Outfitters, Inc. v.
General Motors Corp., 448 F.2d 1293, 1295 n.2 (9th ... ) sued appellant
Lindeburg and Co. (Lindburg}, for trademark infringement arising out of
Lindurg's manufacture and sale of jewelry bearing the job's Daughters
insignia. The district judge granted. USC§ 1125 section 43 and 43(a}.
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 11 of 41 PageID: 337



                               11
 Ebonys singing group name.         A MISTAKE WAS MADE."


 "After a bench trial, we review the district court's conclusion of law de
 novo and district court's factual findings for clear error." Proudfoot
                                                                  11
 Consulting Co. v. Gordon, 576 F.3d 1223, 1230 (11th Cir. 2009. The
 existence of secondary meaning is a question of fact," which we review
 " under the clearly erroneous standard." Am.Television & Commc'ns
 Corp. v Am Commc'ns & Television Inc. 810 F.2d 1546, 1549 (11th Cir.
 1987). A factual finding is clearly erroneous" if, after viewing all the
 evidence, we are left with the definite and firm conviction that a
 MISTAKE HAS BEEN COMMITIED." HGI Assocs., Inc. v Wetmore Printing
 Co., 427 F.3d 867, 873 (11th Cir. 2005)


 Within the jurisdiction of the United States District Court the
 defendant's Ebonys trademark number 4,170,469 must be abrogated,
 the only remedy to correct the mistake that has been committed.
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 12 of 41 PageID: 338



                          JUDICIAL NOTICE
 And in Christian Fellowship Church v Adidas AG the sale of two hats
 amounting to 38.34 to a church member from another state was
 sufficient evidence for first use in commerce. Plaintiff's first use in
 commerce was January 1969 and first massive record sales were 1971 .
 See (Exhibits B & C).




  In an appeal from a bench trial, we review a district's court's
 conclusion of law de novo and its factual finding for clear error. Tartell v
 Fla. Sinus & Allergy Ctr .. Inc., 790 F.3d 1253, 1257 (11th Cir. 2015). A
 factual finding is clearly erroneous if, after viewing the totality of the
 evidence, the court is left with a definite and firm conviction that a
 mistake was made. Id.


    Under the Lanham Act, 15 USC§1114(1), a defendant is liable for
 trademark infringement if the plaintiff shows (1) that its mark has
 priority and (2) that the defendant's mark is likely to cause consumer
 confusion. Frehling Enter., Inc. v. lnt'I Select Grp., Inc., 192 F.3d 1330,
 1335 (11th Cir.1999). Recent changes in section 43(a) broaden what acts
 violate the Lanham Act. 171 in 1988, Congress passed The Trademark
 Revision Act of 1988, 172 substantially rewriting section 43(a). 173
 With the changes, section 43() became the "premier federal vehicle for
 asserting infringement of unregistered trademarks, service marks, trade
 names and trade dress ... " 174 additionally, the Congress codified the
 case law by granting the same remedies to unregistered mark owners
 that infringed registered mark owners receive. 175.


A mistake was been permitted and with JUDICIAL NOTICE it is prima
facie "THAT A MISTAKE WAS MADE."
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 13 of 41 PageID: 339




                           CONCLUSION



Defendant's motion to dismiss pursuant to Federal Rule 12(b)6 must be
vacated. Res Judicata and collateral estoppel do not apply, they are
moot and must be denied. There is a new cause of action and there is
also a claim stated upon which relief can be granted.
 Plaintiff is entitled to the monetary damages of five hundred thousand
dollars resulting in Defendant's theft of royalties from Sound Exchange
and other streaming networks. Also from venues that received cease
and desist letters from defendant cancelling plaintiff's jobs in his
geographic region after decades of performing.
Plaintiff's Ebonys name already had unregistered trademark common
law protection, state protection and protected under federal
trademark law section 43 and 43(a) of the Lanham act. (15 USC §1125;
section 43 and 43(a) before the defendant filed a USPTO trademark for
the same Ebonys name for the same purpose. Therefore to correct the
mistake the defendant's USPTO trademark must be abrogated.
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 14 of 41 PageID: 340




             UNITED STATES DISTRICT COURT
                DISTRICT OF NEW JERSEY



 DAVID BEASLEY
       Plaintiff                        Civil Action No. l:19-cv-11058-
      V                                  JBS-KMW
 WILLIAM HOWARD
       Defendant


                               ORDER




 It is upon this day_ _ _ _ _ _ l O19 that the plaintiffs opposition

 motion to deny the defendant's motion to dismiss res judicata and

 collateral estoppel pursuant to Federal Rule 12 (b) 6 is hereby

 Granted                .Denied




                                               Isl- - - - - - - -
                                                          USDJ
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 15 of 41 PageID: 341




              UNITED STSTES DISTRICT COURT
               DISTRICT OF NEW JERSEY


                 CERTIFICATION OF SERVICE


                                       Civil Action No. 1:19-cv-11058-
                                        JBS-KMW

 I do hereby certify that I have delivered a copy to all of the listed
 parties and courtesy copy to Honorable Judge Jerome Simandle
 USDJ and Honorable Karen M Williams USMJ.

 Clerk United States District Court
 U.S. Courthouse 4th and Cooper Streets
 Camden NJ 08101

 Frank A. Natoli
 Natoli -Legal, LLC
 305 Broadway, 7th Floor
 New York, New York 10007

 Moshe D.Lapin
 Lapin Law Firm
 300 E. Lombard Street
 Suite 840
 Baltimore, MD 21202

 Attorneys for the Defendant William Howard

 Dated July 8, 2019
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 16 of 41 PageID: 342




                            EXHIBIT A
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 17 of 41 PageID: 343




             I, THE TREASURER THE STATE OF NEW JERSEY,                                                                    00 HEREBY
        CERTIFY THAT

        DAVIDS. BEASLEY
        1801 LAUR.EL ROAD - UNIT 612
        LINDBNWOOO NJ 08021

        DID ON THE 7TH DAY OF MARCH                                     A.O. 2003 FILE IN THIS
        DEPARTMENT
                        SERVICE MARK
                        MARK REG NUM: 21286
        THE EBONY$
        ENTERTAINMENT/SINGING GROUP

        CLASSIFICATION GROUP; SERVICES
        CLASS :   041 EDUCATION AND ENTERTAINMENT

        RENEWAL DATE:                    03/08/2018
        EXPIRATION DATE:                 03/07/2023
        DATE OF FIRST USE IN NEW JERSEY: 01/01/1969
        DATE IN USE ELSEWHERE:           01/01/1969

        AS BY THE STATUTES OF THIS STATE REQUIRED.

                                                                                            IN TESTIMONY WHEREOF. I HAVE
                                                                                            HEREUNTO SET MY HAND AND AFFIXED
                                                                                            MY OFFICIAL SEAL AT TRENTON, THIS
                                                                                              8TH DAY OF MARCH
                                                                                              A.D. 2018 .




                                                                                                     Eliz.ahclh .,.': Muoi<>
                      Cuiijicurt Number:        l403JJ044                                            Acting Stale Treasurer
                       Vtrift. J/us tYrrijkatt tH!lutL al
           hltp:IAiww/_sw111.nj.us!TYTR_S1LmdingCtNIJSPIVtri/y_Cut.pp




                ~ - - - - - - - - - - · - -......._               ......................,.-·--·-··   -···-··-·"-"----------·-·-·--------------·-·----
      Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 18 of 41 PageID: 344




This form may be used by applicants seeking to register a State trade or service mark pursuant to NJSA 36. Applicants are responsible for
strict adherence to all requirements setfonh in State law. (PLEASE REFER TO INSTRUCTIONS ON REVERSE SIDE)

1. Mark 'fype: (check one)                  ~~--Trade Mark                                  xxxx Service Mark
2. Name and Description of Mark: (list the term that constitutes the mark or, in the case ~fa design mark. provide
   a brief description of its appearance)
                                   THE     EBONY'S



3. Description Of The Goods Or Services Involved:

                                   ENTERTAINMENT /SINGING


4. Classification Number(s):               (Minimum of one)                                                                                                •
5. Applicant Information:

      a.   Name:    DAVID s.               BEASLEY
      b.   BusinessAddress:                612 TIMBERCREEK CONDOS
                                           LINDENWOLD, NJ    08021
      c.   Applicant is: (check one) ___.:ia An Individual __ Corporation _ _ Partnership _ _ Other Business Entity
      d.   If appiicant is a corporation, partnership or other business entity, list the ho'me state:
                                                     N/A
      e.
       If applicant is a partnership, list the names of all general partners:
                                          N/A
 6. Assignee Information: (if applicable, provide assignee name/address)

      a.   Name:                                     N/A
      b.   Address:

 7. Dates: Date First Used in New Jersey (must be entered)                          196 9      Date First Used Elsewhere:            -~1=9=6=9-


 8.        Signature(s) and Statement of Ownership:                      (verification required)

 The applicant attests that he or she is the owner of the mark, and that the mark is in use in this State, and that, to his or her knowledge, no other person ha
 registered the mark, either with the US Patent and Trade Mark office or with the Secretary of State, or has the right to use the mark or a mark in such nea


                                                                                        ~4-7
 resembl -._e as to be uke~ when used in connection with the goods or services of such other !)5:rson, to cause confusion. to to cause mistake, or to deceive.

       '             ·1/1,
 (Sign ture of Applicant. or a Member o      Firm.                                      /(Da)
 or an Officer of the Corporation or Business pplyingf'



 (.~signee, if Applicable)          ·.   ~                    '-   /                        (Date)
                                                                                1
                                ~ h ~ . NotaryPublic,
  S,i>s,rib~Ointob,forem,,£.,,,._                                                   ,

                      d ~ . i,v,7 . z. °77 . ;'ROSE D. GIUFFRE
                                         7. ~ · _&:
  •••• _1,;      .
      ~----- · .·                                                             Notary Public of New Jersey
                     (Nota "ublic)       ~                                 My Commission Expires 11/28/98"
  Sate: Attach ta :his application: 1) a drawini   ofrhe mark; qnd 1) t[m:e. (3) specimens showine the mark as actuallY used.
                               •
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 19 of 41 PageID: 345




                           EXHIBITB
      Case 1:19-cv-11058-NLH-KMW
7/8/2019
                                        Document 14 Filed 07/11/19 Page 20 of 41 PageID: 346
                             phiiadeiphia international records ebonys its forever record photo - Google Search



                               philadelphia international records ebonys its forever record photo


                               Q   All      GJ    Images        lffi   News    0   Videos      0    Shopping       : More                    Settings       Tools                                             SafeSearch




       tre ebonys             40th anniversary                  45rpm              label           !huff          stereo mono                      amazon              david beasley           discogs            harold




                                                                                                                                                                                                                       U~£ 1.111 l




    Vinyl T, 45 RPM, Single, Styre ...           45cat - The Ebonys_· It's Foreve ...      The Ebonys · It's Forever/ S..            Vinyl, T, 45 RPM, Single, Pr..           The Ebonys The Ebonys v1n ...       45cat The Et




                                                                                                                                                               Oiscogs
                                                                                                                                                               The Ebonys - It's Forever




                                         600 x 603 - Images may be subject to copyright Learn More                                                             Get help - Send feedback




                                                   ...
                                                                                                                                                        '                                                                      I
                                                                                                                                                                                                                           .. -----




                                                                                                                            ,,,, .. ,., ...,.,
      Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 21 of 41 PageID: 347
7/8/2019                            THE EBONYS 45 Determination/ Do It PHILADELPHIA INT'L Soul NEAR-MINT I eBay

Hi! Sigl'I in                                                               Sell   Recently Viewed         My eBay



eb                      Search for anything                                                      All Categories              'I'




eBay       Music   Records                                                                                                          Share


THE EBONYS 45 Determination I Do It PHILADELPHIA
INT'L Soul NEAR-MINT

                                                   $15.00                                             Qty:
                                                                                                                                     V

                                                                                                      1

                                                           y Friday, Jul 12 from Middle
                                                           New York

                                                          1d condition


                                                                                                                                   --~I
                                                          lay returns - Free returns

                                                                                                     ~d-d-to_c_a_r_t
                                                           lphia International RECORDS."
                                                          111 description                                            Watch
                                                          :ails


                                                                                                     Sold by
                                                                                                     lotsofrecords (53760)
                                                                                                     99.8% Positive feedback
                                                                                                     Contact seller




                   THE EBONYS 45 Determination I Do It PHILADELPHIA INT'L Soul
                   NEAR-MINT


                                      Add to cart

                                   Legacy PFRLP8 Dark Side                                                When We All Fall Asleep
                                   of trie Moon by Pink Floyd                                             Pale Yellow Colored Vinyl


                                                                                                                                      >
                                   $21.99 New                                                             $19.97 New




       SavE~ on Records CD
       Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 22 of 41 PageID: 348
7/8/2019                                            The Ebonys - It's Forever (Vinyl, 7", 45 RPM, Single, Reissue, Stereo) I Discogs


                                                                                                               <il.   Zoom In   % Permalink   ~ Edit Images




httns·//www rlisr:nns.rnm!Th1>-Fhnnvs-lts-Fnr1>v1>r-/r1>l1>;:is1>/4S04q80
       Case 1:19-cv-11058-NLH-KMW
7/8/2019
                                      Document 14 Filed 07/11/19 Page 23 of 41 PageID: 349
                               The Ebonys - You're The Reason Why (Vinyl, 7", 45 RPM, Single) I Discogs


                                                                           El   Zoom In   % Permalink   G? Edit Images
71812019
          Case 1:19-cv-11058-NLH-KMW     Document 14 Filed 07/11/19 Page 24 of 41 PageID: 350
                                  The Ebonys - You're The Reason Why (Vinyl, 7", 45 RPM, Single) I Discogs


                                                                                         6.   Zoom In   % Permalink   I? Edit Images




'-"--· 11,rnrn.,   ,<;~r,nn~ ~nmITho_l=hnm,c:-Yrn ffP-ThA-RA::!SOn-Whvlrelease/2665178                                                 112
7/8/2019
        Case 1:19-cv-11058-NLH-KMW Document        14 Filed 07/11/19 Page 25 of 41 PageID: 351
                                   The Ebonys - I Believe I Nation Time: 7" For Sale I Discogs


                                                                      El   Zoom In   "o   Permalink   ~ Edit Images




hHnc-·//,,n,/\AI ~ic,..nnc rnm/ca.11/itom/Q?LlnARnni:;?~\/=hn   imn
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 26 of 41 PageID: 352




                            EXHIBIT C
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 27 of 41 PageID: 353
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 28 of 41 PageID: 354
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 29 of 41 PageID: 355
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 30 of 41 PageID: 356
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 31 of 41 PageID: 357




                            EXHIBITD
Case 1:19-cv-11058-NLH-KMW           Document 14 Filed 07/11/19
                  . . ---···· . --==~~~-----------------~--~------.-.                        Page 32 of
                                                                    ··-···------·····-···--·---------------------.-....... ,_.·...41     PageID:
                                                                                                                                  ·. ·....... -- ... ·.. .- ··'358.· .·.. ·.   _.,-.-:."<.--:~



        Case 1:19-cv-11058-JBS-KMW Document 8-5 Filed 06/11/19 Page 16 of 34 Page1D: 104

                                                                                                    ®



                                                                                                     Philadelphia
                                                                                                     International
                                                                                                     Records

           May 20, 2010




           The Ebonys
            c/o David Beasley
            1801 Laurel Road
            Lindenwold, NJ 08021



            Re: Royalty Statement for PE 12/31/09



            Mr. Beasley,

            Enclosed please find the most current Ebonys Royalty Statement for Period Ending December
            31, 2009 for The Ebonys. Thank you for providing us the necessary contact information needed
            for future Ebonys royalty statements. Pursuant to our email and phone correspondence, it is
             our understanding that you are an official and legal representative of the group and are
             authorized to receive information on the group's behalf.

             For any further questions, please give us a call at (215) 985-0900.




             Sincerely,




              Charles B.
              Executive Vice President
              Philadelphia lnte.rnational Records



              Cc: Royalty Administration


                                                           THE AVENUE OF THE ARTS
                                                       215.985.0900 • Fax 215.985.1195
                                                 309 South Broad Street • Philadelphia PA 19107
                                                           www .gam ble-h uffm usic. com
    Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 33 of 41 PageID: 359
6/16/2019        Grnail - Fwd: Sound Exchange Overlapping Artist Claim: THE EBONYS ref:_OOD301FiR0._500l3trn4Kk:ref - RESPONSE FROM JOHN LUONGO o ...
     Kind regards,

     John

    John P. Luongo
    John Luongo President/CEO - Trecter Entertainment, LLC.
    A division of John Luongo Management Recordings, LLC.
    Exclusive Worldwide Licensing Representative/ Royalty Recovery

    Mobile: 1-917-213-1699
    Email: Luongo.john@gmail.com
    Twitter: Luongojohn
    Skype: Johnluongo

    On Fri, Jun 10, 2016 at 2:45 PM, John Luongo <luongo.john@gmail.com> wrote:
      Dear William,

       As the legal representative of Clarence E. Vaughn, of the Ebony's, I hereby attest to the fact that he is a legitimate
       Featured Artist and original member of the band, holding a legal right to his claim of 25% of the digital performance
       royalties.

       Furthermore, only the following members of said band, the Ebonys, are entitled to receive a percentage in equal shares
       of 25%:

       Clarence E. Vaughn
       James Tutten
       Ms. Jennifer Holmes
       David Beasley

       The parties above are all legally entitled to their rightful share of the Featured Artist Digital Performance Royalties and
       anyone outside of these individuals attempting to collect, make a claim or representing they are entitled to a Featured
       Artist Digital Performance Royalty is making a false claim which has serious consequences involved.

       It is my intention to resolve this matter amicably, but for that to be the case, I demand all rights of claim to be
       immediately dropped and a notification sent to Brandon Kyker of SoundExchange, here copied by return email to that
       effect.

       Additionally arrangements must be made for all monies erroneously collected from SoundExchange, starting from the
       inception of the account up to the last payment received, to be immediately returned so it may be rightfully distributed
       amongst the verified legal claimants.

     . I look forward to hearing from and hope that we can resolve this serious matter in the easiest and least disruptive
       manner possible. My number and email are included to expedite the matter.

       Kind regards,

       John

       John P. Luongo
       John Luongo President/CEO - Trecter Entertainment, LLC.
       A division of John Luongo Management Recordings, LLC.
       Exclusive Worldwide Licensing Representative/ Royalty Recovery

       Mobile: 1-917-213-1699
       Email: Luongo.john@gmail.com
     . Twitter: Luongojohn
       Skype: Johnluongo




https://rnail .google .cornlrnai!/u/O?ik=ae9bb805bd&view=pt&search=all&perrnmsgid=msg-f%3A 15373 1493 2955666892&simpl=msg-f%3A ! 5373 l 4932955666892   212
     Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 34 of 41 PageID: 360
6/16/2019        Gmail - Fwd: SoundExchange Overlapping Artist Claim: THE EBONYS ref:_OOD301FiR0._50013tm4Kk:ref - RESPONSE FROM JOHN LUONGO o ...




 M Gmail                                                                                           John Luongo <luongo.john@gmail.com>



  Fwd: SoundExchange Overlapping Artist Claim: THE EBONYS
  ref:_OOD301 FiR0._50013tm4Kk:ref - RESPONSE FROM JOHN LUONGO obo Clarence
  E. Vaughn (6-15-16) - FYI
  John Luongo <luongo.john@gmail.com>                                                                               Thu, Jun 16, 2016 at 1:22 PM
  To: Clarence Vaughn <jingles1951@gmail.com>

    Good Morning Clarence,

    Just as an FYI, here is the email which I sent to the party claiming all digital performance royalties from Ebony's.

    I am awaiting a response and am optimistic that I will get justice for you.

    Kind regards,

    John

    John P. Luongo
    John Luongo President/CEO - Trecter Entertainment, LLC.
    A division of John Luongo Management Recordings, LLC.
    Exclusive Worldwide Licensing Representative/ Royalty Recovery

    Mobile: 1-917-213-1699
    Email: Luongo.john@gmail.com
    Twitter: Luongojohn
    Skype: Johnluongo

    ---------- Forwarded message----------
    From: John Luongo <luongo.john@gmail.com>
    Date: Wed, Jun 15, 2016 at 1:25 PM
    Subject: Re: SoundExchange Overlapping Artist Claim: THE EBONYS ref:_OOD301 FiR0._50013tm4Kk:ref - RESPONSE
    FROM JOHN LUONGO obo Clarence E. Vaughn (6-15-16)
    To: "williamsmokehoward@comcast.net" <williamsmokehoward@comcast.net>
    Cc: Brandon Kyker


    Dear Mr, Howard,

    I on Friday June 10, 2016 you received notification that we are challenging your claim to collect any of the digital
    performance royalties distributed by SoundExchange.

    As of this date, you have failed to reply and have now been informed that SoundExchange has stopped all royalty
    disbursements on this account until this issue is resolved.

    I have in my possession the original recording contract for the Ebonys and all parities who are legally etitled to the
    SoundExchange Digital Performance Royalties for that group. You appear nowhere on that document and have no legal
    rights to collect as you have been doing.

    You are hereby notified, if this is not resolved in the amicable manner which I and my client would prefer, you will leave me
    with no option but to pursue all legal actions to protect the rights of my client and seek any damages and payments due to
    him.

    I highly suggest you address this serious issue in an expedited manner and respond with an emailed notification to
    Brandon Kyker of SoundExchange, who is here copied, and myself stating that you have dropped any and all claims you
    have previously made to the Repertoire of the Ebonys.

    I await your immediately response.

https://mail .google .com/mai l/u/O?ik=ae9bb805bd&view=pt&search=all&permmsgid=msg-f%3A 15373 l 4932955666892&simpl=msg-f%3A l 537314932955666892   1/2
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 35 of 41 PageID: 361




                            EXHIBITE
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 36 of 41 PageID: 362




   On Feb 10, 2016, at 1:03 PM, Kristin R.Walker<krwalker@camden.rutgers.edu> wrote:

   Good Afternoon -

   Hope all is well! Yesterday, Rutgers University received a "Cease & Desist" order from Swing
   City Recording Enterprises, Inc. which references either a musical act or an image related to
   your February 19th Love Jam that'll be held in Rutgers University-Camden's Gordon Theater.
   I've scanned the entire correspondence and attached it. If you'd like the original documents
   please let me know.

   I am sure you're going to contact Swing City Enterprises, Inc. Would you please provide me
   with a copy of your written response to Swing City Enterprises, Inc. so I can put it in our files?

  If you want to call me, feel free. Candidly, this is a new one to me! I've never seen a Cease &
  Desist order.

   Good Luck - Kristin

    Kristin R. Walker
   Events Office Director
   211 North Fifth Street, First Floor
   Camden, NJ 08102

   Direct: krwalker@camden.rutgers.edu <image003.png> Main: reserve@camden.rutgers.edu

   Direct: 856.225.6325 <image003.png> Main: 856.225.6162 <image003.png> Fax: 856.225.6196

  Visit: http://events.camden.rutgers.edu/
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 37 of 41 PageID: 363


                              SWING OlY RECORDING ENTERPRISE. INC
                                      104 S. Glenwood Ave
                                         Aldan,PA 19018
                                           610-626-2781
                                    smcoombsl23@ta,mcast.net

                                                                                       Oct 20, 2016

  VIA CERTIFIED MAIL
   Unity Community Center
   1544 Mt. Ephraim Ave
   Camden, NJ 08104

  Re: 2nd Notice of Cease & Desist use of Trademark/False, Deceptive Advertising

  To W h o m i t ~ :                ·-·-=---~-
  Unity Community Center: Robert Dickerson, Wanda Dickerson, & Ronsha Dickerson,

  It has come to our attention that your company has promoted an event on October 15th or
  16th, 2016 (Reference copy of enclosed flyer). The musical group identifying themselves as
  "EBONYS". Your flyer (advertisement) is deceptive. The presence ofthe name itself, in a
                                                                      necessary
  distinctive font. prominently positioned In the flyer is considered a         implication and is
  a recognized doctrine in false advertising law and an infringement on our trademark. Mr.
  Howard has not granted permission to anyone or any other group to use the trademarked
  name or any derivation thereof.

   Advertisement of any group using the trademark name, The Ebonys, violates federal trademark
   law. The Lanham Act (15 U.S.C. 1114; Section 32) states that you can be held liable In a civil
   action by the registrant (Mr. Howard). Under subsection (b) hereof, the registrant shall be
   entitled to recover profits or damages if the acts have been committed with knowledge that
   such imitation is intended to be used to cause confusion, or to cause mistake, or to deceive.

   This letter serves as a formal notice for you and your company to immediately Cease and Desist
   use of any infrin_Bement on The Ebonys trademark, including any name which Js a derivation of
   the trademark. This group has, without permission, infringed on "The Ebonys" Trademark by
   using a mark that is a "Likelihood of Confusion", similar in appearance, sound, connotation; and
   commercial impression. The mere addition of a term to a registered mark does not eliminate
   the similarity, nor does it overcome a likelihood of confusion under Trademark Act Section 2(d).

   Please be advised that Mr. William H. Howard, a member of the musical group, The Ebonys,
   owns said trademark name with the United States Patent and Trademark Office. (Trademark
   number is 4,170,469).

   Respectfully,

    Q
   Sharon McCombs 1
                   4/Z:~~
   Executive Director
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 38 of 41 PageID: 364




                     PR08RAM TIIE-UNE
Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 39 of 41 PageID: 365




                                                                                ~
                         08104S1e.&1 C053     l11lhjm1llh 11u1luu,Jln•i•llifitflflltno1nptJ1hHJU'
      Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 40 of 41 PageID: 366




             NJ Cov. Phil Murphy
visit Unity, Community Center, Camden:, NJ
                              07/04/2019
      Case 1:19-cv-11058-NLH-KMW Document 14 Filed 07/11/19 Page 41 of 41 PageID: 367




            NJ Gou. Phil Murphy
visit Unity Community Center, Camden, NJ
                               07/04/2019
